UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE RAYMOND JOHNSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:07-cr-00071-F-1)


Submitted:   November 22, 2010            Decided:   December 20, 2010


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Eric D. Goulian, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice     Raymond     Johnston             appeals   his      sentence    of

eighty-seven        months    in    prison          after      pleading      guilty     to

possession of a firearm by a convicted felon in violation of 18

U.S.C. §§ 922(g)(1), 924 (West 2000 & Supp. 2010).                           On appeal,

he contends that the district court committed procedural error

by   failing   to    adequately     explain         its    decision    to    reject    his

request for a within-Guidelines sentence and instead to impose a

one-level      upward    departure     to       Johnston’s         criminal      history

category     because     it      under-represented              Johnston’s      criminal

history.    We affirm.

            This court reviews for abuse of discretion sentences

imposed by a district court. ∗             Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir.), cert. denied, 130 S. Ct. 290 (2009).                              A sentence is

procedurally        unreasonable     when           a     district     court     commits

“significant procedural error,” including “failing to adequately

explain the chosen sentence.”              Gall, 552 U.S. at 51.               Thus, the

sentencing     court    “‘must     state       in       open   court   the    particular

      ∗
       The Government argues that Johnston waived this ground at
sentencing, or else failed to preserve it. Review of the record
belies this claim.    Additionally, defense counsel’s arguments
corresponded sufficiently with the statutory factors in 18
U.S.C. § 3553(a)(1)-(2) (2006) to preserve the issue of whether
the district court adequately explained its sentence.        See
United States v. Lynn, 592 F.3d 572, 581 (4th Cir. 2010).



                                           2
reasons      supporting         its   chosen    sentence.’”          United    States    v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009) (quoting 18 U.S.C.

§ 3553(c) (2006)).

                 A district court’s explanation “need not be elaborate

or lengthy.”            Id. at 330.        Instead, it need only show “‘that

[the district court] has considered the parties’ arguments and

has     a        reasoned       basis   for        exercising       [its]     own   legal

decisionmaking authority.’”                   United States v. Engle, 592 F.3d

495, 500 (4th Cir. 2010) (quoting Rita v. United States, 551

U.S. 338, 356 (2007)) (alterations in original), cert. denied,

__ S. Ct. __, 2010 WL 2345029 (U.S. Oct. 4, 2010) (No. 09-1512).

The court need not explicitly reference § 3553(a) or discuss

every factor on the record.                United States v. Johnson, 445 F.3d

339, 345 (4th Cir. 2006).                  An explanation is adequate when it

“allow[s] for meaningful appellate review and . . . promote[s]

the perception of fair sentencing.”                   Gall, 552 U.S. at 50.

                 Johnston contends that his sentence must be vacated

because      the     district      court   did      not   explain    its    reasons     for

rejecting         his      arguments     in     favor     of    a    within-Guidelines

sentence.         The Government contends that no error occurred.                       Our

review of the record convinces us the Government is correct.

Both Johnston and his attorney offered reasons for the district

court       to    impose    a    within-Guidelines        sentence,     including       the

nature and circumstances of Johnston’s offense and his history

                                               3
and characteristics.          The district court responded to Johnston’s

request    with    a    recitation    of     Johnston’s     criminal     history,

concluding “that the criminal history category of IV grossly

under represents your propensity for violence and high risk to

commit additional crimes.”           (J.A. 84).      The record demonstrates

that the district court determined that Johnston’s history of

violent    and    drug-related     crimes     and    institutional      offenses,

particularly a 2001 conviction for discharging a shotgun into an

occupied vehicle, outweighed any mitigating factors.                   We discern

no basis to question the propriety of the court’s exercise of

its discretion.

            We therefore affirm the district court’s judgment.                 We

dispense    with       oral   argument     because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         4